Appeal by defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered April 1, 1982, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence upon him as a second felony offender.
Judgment affirmed.
*799We have reviewed the record and agree with appellant’s assigned counsel that there are no meritorious issues that could be raised upon appeal. Counsel’s application for leave to withdraw as counsel is granted. (See Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606.) Mangano, J. P., Gibbons, Bracken and Niehoff, JJ., concur.